COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00333-CV


IN RE ANIBAR BARRERA, JR.                                                RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. CR23805

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s amended petition for writ of mandamus,

the State’s response, and relator’s reply and is of the opinion that relief should be

denied. Accordingly, relator’s amended petition for writ of mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DAUPHINOT, J., filed a concurring opinion.

DELIVERED: December 30, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).